—Judgment unanimously affirmed. Memorandum: The evidence adduced at trial is legally sufficient to establish defendant’s guilt of assault in the first degree (Penal Law §§ 20.00, 120.10 [1]). Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we conclude that a rational trier of fact could have found beyond a reasonable doubt that defendant solicited the shooter, drove the shooter to the scene and lured the victim outside while the shooter was lying in wait (see, People v Rossey, 89 NY2d 970). “The fact that the evidence might be subject to an interpretation different from that credited by the jury” does not warrant the conclusion that the
*855People failed to prove their case beyond a reasonable doubt (People v Moore, 172 AD2d 855, lv denied 78 NY2d 970). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, D’Amico, J. — Assault, 1st Degree.) Present — Lawton, J. P., Hayes, Wisner, Pigott, Jr., and Balio, JJ.